Per Curiam.

The only evidence of the release at issue here is a tape recording of a telephone conversation between appellant and the adjuster for appellee’s insurer. That conversation appears in the record as two exhibits: the first an eight-page transcription regarding the facts surrounding the accident, and the second a one-page transcription, apparently from the same telephone conversation, which purports to be the recorded settlement agreement. That conversation, as transcribed, was as follows:
“This is JEANNE CAMPBELL speaking: I am discussing settlement of a claim with MR. FRANK NOROSKI regarding his collision of September 25, 1975 in Oak Harbor, Ohio. This involved ERVIN FALLET as our insured.
“Q. Mr. Noroski would you please state your full name and address once again?
“A. Frank Edward Noroski, 117 Center Street, Apt. 6, Oak Harbor, Ohio 43449.
“Q. Do you realize I am recording this agreement and do I have your permission to do so?
“A. Yes.
“Q. Do you agree that the draft I will be sending you in the total *79amount of $754.40 is the full and complete settlement for your bodily injuries as well as the property damage resulting from this accident?
“A. Yes.
“S. [sic] Okay this concludes the recorded settlement with Mr. Frank Noroski.”
The issue before the court is whether the recorded telephone conversation relied upon by appellee constitutes a valid and enforceable release. A release, or compromise agreement, is a particular kind of contract, and, like other contracts, requires a definite offer and an acceptance thereof. 15 Ohio Jurisprudence 3d 517, Compromise, Accord, and Release, Section 4. A release must be the result of a meeting of the parties’ minds in order to be binding. See 30 Ohio Jurisprudence 2d 801, Insurance, Section 875. While this court has previously recognized that an oral settlement agreement requires no more formality and not greater particularity than appears in the law for the formation of a binding contract, see Spercel v. Sterling Industries (1972), 31 Ohio St. 2d 36, 39 [60 O.O.2d 20], neither can less formality and less particularity be countenanced when an oral release is brought before the court for enforcement.
The law is clear that to constitute a valid contract, there must be a meeting of the minds of the parties, and there must be an offer on the one side and an acceptance on the other. See 17 Ohio Jurisprudence 3d Contracts 445-446, Section 17. Our examination of the record and the facts surrounding the purported release leads us to the conclusion that no meeting of the minds occurred in this case. The conversation which appellee seeks to interpose as an affirmative defense contains no reference to the term “release,” speaking instead of “full and complete settlement.” Bearing in mind that appellant, a civil engineer, had little familiarity with the legal ramifications of “settlement” or “release,” his testimony concerning his understanding of the December 31 telephone conversation is elucidating:
“A: * * * the next time I believe I talked to her, which was December 31st, there were medical claims and I am not totally naive of what complications can come out of a back injury but at that time I wasn’t about to settle under any conditions because there was the possibility of future medical problems and I thought I addressed that to her very clearly.
“A: Well again with that conversation in December, I left her, I believe, with the impression that these were bills that I accrued to that date, that I didn’t plan on spending any time in the hospital and I hadn’t planned on any major surgery and that I had no intentions of racking up hundreds of dollars in bills and sending to her every couple of months. And that I would, in fact, get a hold of her if I felt things were going to get serious and I really had no intention of getting to this point and that I wanted to leave the thing open just in case.
<<5k * *
“A: Well, my understanding [of the effect of the unsigned written *80release previously mailed to plaintiff] would be that I would have to sign a release, that is a piece of paper that said release in order that I wouldn’t have any recourse in the future and that is what I honestly believed was the understanding at-that time.”
This testimony indicates that appellant never understood his conversation to constitute a release of present and all future claims arising out of the accident. Moreover, the draft sent to appellant as a result of this conversation contained no indication that it constituted a release. Testimony indicated that the insurer’s standard operating procedure for all oral releases included stamping release wording on the reverse side of the draft. The failure to stamp such a release on this draft further indicates that no release was intended. Finally, the piecemeal manner in which the recorded statement was made by the adjuster renders unavailable further clarifying statements concerning the meaning of the purported release which may have been made in the conversation.
Given the imprecise language contained in the recorded statement, appellant’s testimony concerning his understanding of the conversation and his previous refusal to sign a printed release form, together with the failure of the insurer to take action consistent with a release and the absence of a verified context in which the statements were made, we hold that no meeting of the minds occurred during the telephone conversation of December 31 sufficient to constitute a binding release of claims. Accordingly, the lower courts erred in dismissing the complaint, and the cause is remanded for further proceedings.

Judgment reversed and cause remanded.

Celebrezze, C.J., W. Brown, Sweeney and C. Brown, JJ., concur.
Locher, Holmes and Krupansky, JJ., dissent.